In an action, inter alia, to recover damages for wrongful discharge from employment and for reinstatement of employment, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), entered May 2, 1989, as granted that branch of the defendants’ motion which was to dismiss those causes of action in the complaint which sought to recover damages for failure of the plaintiffs to comply with the notice requirement of Education Law § 3813.
Ordered that the order is affirmed insofar as appealed from, with costs.
By demanding money damages, the plaintiff sought resolution of a private dispute and not the vindication of an important public right. Accordingly, the "public interest exception” to the notice requirement of Education Law § 3813 was inapplicable and the Supreme Court properly dismissed those causes of action which sought to recover damages based upon the plaintiffs admitted failure to comply with the notice requirement (see, 423 S. Salina St. v City of Syracuse, 68 NY2d *513474, 493, cert denied 481 US 1008; Mills v County of Monroe, 59 NY2d 307, cert denied 464 US 1018; Matter of Vail v Board of Coop. Educ. Servs., 115 AD2d 231). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.